Citation Nr: 1622766	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  13-16 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lung condition as associated with exposure to Gulf War environmental hazards.

2.  Entitlement to service connection for a liver condition as associated with exposure to Gulf War environmental hazards.

3.  Entitlement to service connection for diarrhea, abdominal pain, gastric/stomach pains and rapid weight loss (also claimed as gastrointestinal issues) as associated with exposure to Gulf War environmental hazards.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran, W.G., and P.W.


ATTORNEY FOR THE BOARD

R. Starks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to November 1966, and in the Army Reserves from September 1990 to August 1991.  Service records indicate that the Veteran was ordered to active duty in support of Operation Desert Shield/Desert Storm, and had active service in Southwest Asia from November 1990 to July 1991.

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2016, the Veteran testified before the undersigned at a Board videoconference hearing in Columbia, South Carolina.  A transcript of that hearing has been associated with the record.

The Veteran's claim was processed using the Veteran's Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals records that are either duplicative or irrelevant to the claims on appeal.

The issues of entitlement to service connection for a lung condition and liver condition as associated with exposure to Gulf War environmental hazards are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's diarrhea, abdominal pain, gastric/stomach pains and rapid weight loss (also claimed as gastrointestinal issues) had their onset in service or are otherwise associated with service.


CONCLUSION OF LAW

The criteria for service connection for diarrhea, abdominal pain, gastric/stomach pains and rapid weight loss (also claimed as gastrointestinal issues) as associated with exposure to Gulf War environmental hazards are not met.  38 U.S.C.A. §§ 101, 1110, 1112, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in January 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran was informed of when and where to send the evidence.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, 19 Vet. App. at 473.  With respect to the timing of the notice, the Board notes that the January 2011 VCAA notice was issued prior to the currently appealed rating decision issued in March 2012.  VA's duty to notify has been met.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed and no relevant evidence was located there.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disabilities and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Review of the examination report indicates the October 2010 VA examiner reviewed the complete claims folder, interviewed the Veteran regarding his history of symptoms and treatment, performed a comprehensive evaluation, reported current clinical findings, and provided medical opinions regarding the etiology of the claimed conditions.

Given that the pertinent medical history was noted by the examiner, this examination report set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examination of record is adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Analysis

A.  Applicable Laws

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Compensation may be paid to a Persian Gulf war veteran who exhibits objective indications of chronic disability due to undiagnosed illnesses or a combination of undiagnosed illnesses that became manifest either during active duty in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more before December 31, 2016.  38 U.S.C.A. § 1117(a)(1) (West 2014); 38 C.F.R. § 3.317(a) (2015).

In the present case, the Veteran served in the Southwest Asia Theater of Operations during the Gulf War as shown by service personnel records.  Thus, the Board finds that the Veteran is a "Persian Gulf Veteran" for the purposes of 38 C.F.R. § 3.317.  See 38 C.F.R. § 3.317(e)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2015).  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117, unlike other claims for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Lay persons are competent to report objective signs of illness, such as joint pain.  Id. at 9.

A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, which is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2015).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3) (2015).

For purposes of considering service-connection of gastrointestinal disorders as a qualifying chronic disability in Persian Gulf War veterans, functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317(a)(2)(i)(B)(3), Note.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


B.  Diarrhea, abdominal pain, gastric/stomach pains, rapid weight loss, gastrointestinal issues

The Veteran claims he is entitled to service connection for diarrhea, abdominal pain, gastric/stomach pains, rapid weight loss, and other gastrointestinal issues, which he asserts began as a result of service to include as due to environmental exposures during service in the Persian Gulf War.

As an initial matter, the Veteran's claimed gastrointestinal symptoms have been attributed to known clinical diagnoses of gastritis, gastroesophageal reflux (GERD), hiatal hernia, diverticulosis, and esophagitis.  Accordingly, the Veteran's current symptoms are not subject to presumptive service connection under the provisions applicable to Veterans of the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  See also 38 C.F.R. § 3.317(a)(2)(i)(B)(3), Note.  As such, the Board must consider if service connection may be granted on a different basis.

After a review of the evidence of record, the Board finds the preponderance of the evidence to be against the Veteran's claim. 

The Veteran's service treatment records are absent any reports, complaints or diagnoses of gastrointestinal signs or symptoms.

The Veteran first reported symptoms of diarrhea, abdominal pain, gastric and stomach pains, and rapid weight loss in his May 1992 claim for benefits.

The Veteran was afforded a VA examination in July 1992.  The Veteran reported diarrhea three to four times per day; one to two times per week, since March 1991.  The examiner diagnosed the Veteran with heme positive stool, with diarrhea.

VA medical records show that the Veteran sought treatment for gastrointestinal symptoms.  In May 2003, the Veteran reported trouble swallowing foods and a loss of appetite.  The Veteran denied nausea, vomiting, hematemesis, abdominal pain, diarrhea, or constipation.  The Veteran reported smoking approximately one pack of cigarettes every two days, and consuming approximately two to three drinks every other day.   A corresponding upper gastrointestinal study revealed a normal bowel pattern and intact osseous structures.  Significant esophageal dysmotility was identified, including frequent interruption of the primary contractual waves.  The physician diagnosed the Veteran with esophageal dysmotility, gastroesophageal reflux, and a small hiatal hernia.  In August 2003, the Veteran reported generalized weakness, vomiting, occasional diarrhea, and increasing episodes of tiredness.  The physician cited the previous upper gastrointestinal study and prescribed Reglan to address the Veteran's vomiting and esophageal dysmotility problems.  In addition, the physician observed borderline anemia, which was attributed to the Veteran's alcohol consumption.

Private treatment records show that the Veteran sought additional treatment for gastrointestinal symptoms.  In June 2010, the Veteran reported nausea, vomiting and weight loss over a period of two months.  A computerized tomography (CT) scan revealed thickening gastric walls.  Upon review of the CT scan, and the performance of an esophagogastroduodenoscopy, the physician diagnosed the Veteran with mild gastritis.  A colonoscopy was unremarkable.

The Veteran was afforded a VA examination in October 2010.  The Veteran reported intermittent nausea, vomiting, spitting up, abdominal pain and fatigue.  The Veteran stated that his symptoms onset approximately two years prior to the examination and occur two to three time per month.  The examiner noted that the Veteran had been diagnosed with gastritis by his private physician.  The examiner opined that the Veteran suffered from a diagnosable condition with a clear etiology.  The examiner stated that the Veteran's condition was not caused by, or did not occur secondary to a specific exposure event experienced by the Veteran while
serving in Southwest Asia.  The examiner's rationale noted that gastritis is not caused by exposure to environmental hazards, and that the Veteran demonstrated risk factors for gastritis such as excessive alcohol use.  In addition, the examiner noted that the Veteran's past medical history of GERD, hiatal hernia, diverticulosis, and esophagitis, can produce the symptoms that the Veteran reported.  The examiner stated that environmental exposure in Southwest Asia is not a known cause of, or risk factor, for the development of GERD, hiatal hernia, or diverticulosis.  Alternatively, the examiner stated that other risk factors, which were demonstrated by the Veteran, could be responsible for those symptoms.  Specifically, the examiner noted that chronic alcohol abuse is a strong risk factor for esophagitis, a hiatal hernia is a risk factor for GERD, and increasing age along with a diet low in dietary fiber content is a risk factor for diverticulosis.

Initially, the Board notes that the Veteran has post-service diagnoses of gastritis, GERD, hiatal hernia, diverticulosis, and esophagitis.  The Board therefore finds that the evidence demonstrates a current disability, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that a disease or injury was incurred during service, the Board notes that the Veteran's service treatment records are absent any reports, complaints or diagnoses of gastrointestinal signs or symptoms.  However, the Veteran has asserted that his current symptoms are a result of exposure to certain environmental hazards during service.  Specifically, at a March 2016 Board videoconference hearing, the Veteran testified that he was exposed to uranium during weapons cleanup missions in Southwest Asia.  Thus, the Board finds that Shedden element (2) has been satisfied.  See Shedden, supra.

However, the Board finds that element (3) under Shedden, nexus, is not satisfied.  See Shedden, supra.  There are no probative medical opinions of record indicating that the Veteran's current gastrointestinal symptoms are causally or etiologically due to service.  The October 2010 examiner failed to relate the Veteran's current diagnoses to any injuries, or exposure to environmental hazards, sustained during service.  In addition, VA and private treatment records from July 1992 to July 2010, did not find a relationship between the Veteran's current diagnoses and any environmental hazards that the Veteran was exposed to in service.  In short, there are no persuasive medical opinions of record indicating that the Veteran's gastrointestinal symptoms are due to service.

The Board notes that the Veteran is competent to report on the symptoms of his gastrointestinal diagnoses.  However, the Veteran has not been shown to have the requisite clinical training to provide an opinion on diagnosis, causation, or aggravation of his current symptoms.  Thus, his lay assertions, standing alone, are insufficient to establish a nexus between his current symptoms and his time in service, so as to warrant a grant of service connection in this instance.  In this regard, a diagnosis of gastritis, GERD, hiatal hernia, diverticulosis, or esophagitis requires the administration and interpretation of specialized medical testing.  In addition, ascertaining the etiology of these disorders requires highly specialized knowledge of the gastrointestinal system, as well as the impact of the Veteran's past medical history, to include the use of alcohol.  Thus, medical expertise is necessary to determine what disease process or event is likely responsible for causing his gastrointestinal symptoms.

The Board does not dispute the fact that the Veteran has current gastrointestinal symptoms.  However, because of the absence of a persuasive medical nexus between his current diagnoses and his time in service, the Board finds that the evidence is against a grant of service connection. 

In sum, there is no competent medical evidence relating the Veteran's gastrointestinal symptoms to service.  As such, the preponderance of the evidence is against the claims and the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for diarrhea, abdominal pain, gastric/stomach pains and rapid weight loss (also claimed as gastrointestinal issues) must be denied.


ORDER

Entitlement to service connection for diarrhea, abdominal pain, gastric/stomach pains and rapid weight loss (also claimed as gastrointestinal issues), is denied.






REMAND

The Veteran claims he is entitled to service connection for lung and liver conditions, which he asserts began as a result of service to include as due to environmental exposures during service in the Persian Gulf War.

The October 2010 examiner concluded that the Veteran's lung nodules and liver conditions were not due to exposure to environmental hazards in Southwest Asia but in so finding noted that the Veteran would need more diagnostic testing to determine the etiology of the Veteran's conditions.  To ensure full compliance with VA's duty to assist the Veteran in substantiating his claims, the Board finds that a remand is necessary to afford the Veteran another VA examination to include the recommended diagnostic testing, to be followed by another opinion addressing whether the Veteran's conditions are due to service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to ascertain the etiology of the Veteran's claimed lung condition.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The examiner is asked to do the following:

(a) Review the October 2010 VA examination report and in light of the examiner's finding that "the veteran would need more diagnostic testing beyond the usual scope of testing typically administered for C&P purposes to determine exact cause or rule out any underlying condition," please determine what additional diagnostic testing is needed and have the Veteran undergo such testing if medically feasible.  

(b)  In light of the examination findings, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's claimed lung condition is etiologically related to his active military service, to include exposure to environmental hazards in Southwest Asia.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

2.  Schedule the Veteran for an appropriate VA examination to ascertain the etiology of the Veteran's claimed liver condition.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The examiner is asked to do the following:

(a) Review the October 2010 VA examination report and in light of the examiner's finding that "it is felt that the veteran would need more diagnostic testing beyond the usual scope of testing typically administered for C&P purposes to determine exact cause," please determine what additional diagnostic testing is needed and have the Veteran undergo such testing if medically feasible.  

(b)  In light of the examination findings, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's claimed liver condition is etiologically related to his active military service, to include exposure to environmental hazards in Southwest Asia.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3.  After completing the above development, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the Veteran's claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case and appropriate period of time should be allowed for response.  Thereafter, the claims should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


